ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-033, concluding that BERNARD J. McBRIDE, JR., of NORTHFIELD, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.4(a)(failure to communicate with client), RPC 1.4(b)(failure to explain matter to extent necessary to permit client to make informed decisions), and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that BERNARD J. McBRIDE, JR., is hereby reprimanded; and it is further
*300ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.